DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner notes that the Examiner is examining claims 11-21 identified as (New) mailed on 10/18/2019 second set, instead of the claims mailed on 4/27/2020 that seem to be the old claims indicated as canceled in the preliminary amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, 16, 17, 18, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected as it is unclear what a side of a chain constitutes and if it is positively recited in the claim limitations rendering the claim vague and indefinite.
Claim 14 recites “a tip” and depends from claims 11 and 10 that already recite “a tip.”  This is double inclusion and renders the claim vague and indefinite.
Claim 16 similarly recites “a pair of the opening parts” which is double inclusion.  
Claims 17 and 18 has double inclusion of “a pair of the opening parts” and “a guide part.” 
	Claim 19 recites “a locking accepting part” that has already been claimed in claim 10.  It is unclear if this is a different or the same locking accepting part.
	Claim 20 unclearly recites “an opening part” that has already been recited.
The claims are replete with 112 issues and the above list is not an exhaustive list.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 10, 11, 14-18, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wagner Fig. 5 (U.S. 4,665,594) [594].
Regarding Claim 10, Reference [594] discloses a female part (right 10) and a male part (middle 10), wherein the male part comprises: a circular locking frame body (16, 20, 21, 23) which is formed continuously linear or non-continuously linear; a locking accepting part (30), which is surrounded by the circular locking frame body; and a locking part (16), which is located at a tip of the circular locking frame body, wherein the female part comprises: a circular holding frame body (16, 20, 21, 23), which is formed non-continuously linear, and a holding space (30), which is surrounded by the circular holding frame body, wherein the female part further comprises an opening part (21, 12, 14, 38), which closes elastically, at a tip of the circular holding frame body, wherein said opening part has a guide part (21) for insertion outside, wherein a length (distance between ends of 12 and 14) of the opening part of the female part is shorter than a length (distance between outside of 16 and 20 of middle 10) between the circular locking frame body of the male part, wherein the female part further comprises an engagement-separating gap (offset space between overlapping 12 and 14), which is located at a tip of the opening part or an inner side of said tip, for disengagement in order for the locking part of the male part to move from the holding space to an outer space, and wherein said engagement-separating gap  is opened by pulling the female part from the male part while twisting, to disengage the fastener for accessories.
Regarding Claim 11, Reference [594] discloses wherein the tip of the circular locking frame body of the male part has a pair of locking parts (10, 20), and an inner side of the pair of the locking parts has a guide part (21, 23 of middle 10) for engagement and disengagement, wherein a tip of the circular holding frame body of the female part comprises a pair of opening parts (21, 23 of right 10) which closes elastically, and wherein an outside of said pair of opening parts comprises a guide part (16, 20) for insertion.
Regarding Claim 14, Reference [594] discloses wherein a tip of the circular holding frame body of the female part comprises a pair of opening parts, wherein an outside of the pair of opening parts comprises the guide part for insertion, and wherein a tip side of one opening part of the pair of opening parts is opposed to the guide part of another opening part of the pair of opening parts.
Regarding Claim 15, Reference [594] discloses wherein a tip side of one opening part of the pair of opening parts is around a centerline along a longitude axis and is not parallel to the centerline along the longitude axis.
Regarding Claim 16, Reference [594] discloses wherein the tip of the circular holding frame body of the female part comprises a pair of the opening parts, and wherein a tip of one opening part of the pair of opening parts of the female part extends longer toward an inner direction than another opening part of the pair of opening parts of the female part.
The Examiner notes that the loops overlap and therefore are not exactly the same length resulting in one longer than the other to meet the claim as recited.
Regarding Claim 17, Reference [594] discloses wherein the tip of the circular holding frame body of the female part comprises a pair of the opening parts, wherein an outer side of the pair of the opening parts of the female part comprises a guide part for insertion, wherein an inner side of one opening part of the pair of opening parts has a guide part for engagement and disengagement, and wherein a tip side of another opening part of the pair of opening parts of the female part is opposed to a tip of the one opening part of the pair of opening parts of the female part.
Regarding Claim 18, Reference [594] discloses wherein the tip of the circular holding frame body of the female part comprises a pair of the opening parts, wherein an outer side of the pair of the opening parts of the female part comprises a guide part for insertion, wherein an inner side of one opening part of the pair of opening parts has a guide part for engagement and disengagement, and wherein a tip side of another opening part of the pair of opening parts of the female part is opposed to the guide part for insertion.
Regarding Claim 20, Reference [594] discloses wherein the female part comprises an opening part at the tip of the circular holding frame body, wherein the opening part has a protrusion extending to the center of the holding space, said protrusion catches the opening part of the circular holding frame body of the female part inside the circular locking frame body of the male part, and wherein the female part further comprises a non-return claw (the locking points of 12/14 inside of 30) which prevents the circular holding frame body from opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wagner Fig. 5 (U.S. 4,665,594) [594].
Regarding Claims 12 and 13, as best understood, Reference [894] discloses the claimed invention and connecting to a ring of a chain, but does not explicitly disclose the vertical to horizontal ratio of 1 to less than 2 or horizontal to vertical ratio of 1 to less than 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vertical to horizontal ratio of 1 to less than 2 or the horizontal ratio of horizontal to vertical of 1 to less than 2, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, paragraph [0009], page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, paragraph [0009], page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
Claim 21, Reference [594] discloses the claimed invention, but does not explicitly disclose wherein the female part comprises a pair of opening parts at the tip of the circular holding frame body, and wherein an inner angle between the circular holding frame body and an opening part of the pair of opening parts is between more than 45 degrees and less than 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an inner angle be between 45 degrees and less than 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wagner Fig. 5 (U.S. 4,665,594) [594] in view of Chase (U.S. 3,225,469) [469]
Regarding Claim 19, as best understood, Reference [594] discloses the claimed invention, but does not explicitly disclose an outer shell which is formed continuously linear or non-continuously linear.
Nevertheless, Reference [469] teaches a sheath 15.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the clip assembly of Reference [594] with the sheath as taught by Reference [469] in order to easily identify and to easily handle clips, as well as preventing damage to attached items.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677